
	
		II
		Calendar No. 445
		111th CONGRESS
		2d Session
		S. 2129
		[Report No. 111–216]
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Ms. Collins (for
			 herself, Mr. Lieberman,
			 Mr. Grassley, Ms. Mikulski, Mrs.
			 Boxer, Mrs. Feinstein,
			 Mrs. Murray, Ms. Snowe, Ms.
			 Landrieu, Mrs. Lincoln,
			 Mr. Voinovich, Ms. Cantwell, Ms.
			 Stabenow, Ms. Murkowski,
			 Mr. Pryor, Mrs.
			 McCaskill, Ms. Klobuchar,
			 Mrs. Gillibrand,
			 Mrs. Hagan, Mrs. Shaheen, Mr.
			 Begich, Mr. Akaka, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			December 4, 2009
			Committee discharged; referred to the
			 Committee on Environment and Public
			 Works
		
		
			June 28, 2010
			Reported by Mrs. Boxer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the Administrator of General Services to
		  convey a parcel of real property in the District of Columbia to provide for the
		  establishment of a National Women’s History Museum.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Women’s History Museum
			 Act of 2009.
		2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
			(2)CERCLAThe
			 term CERCLA means the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
			(3)CommitteesThe
			 term Committees means the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate.
			(4)MuseumThe
			 term Museum means the National Women’s History Museum, Inc., a
			 District of Columbia nonprofit corporation exempt from taxation pursuant to
			 section 501(c)(3) of the Internal Revenue Code of 1986.
			(5)PropertyThe
			 term Property means the property located in the District of
			 Columbia, subject to survey and as determined by the Administrator, generally
			 consisting of Squares 325 and 326. The Property is generally bounded by 12th
			 Street, Independence Avenue, C Street, and the James Forrestal Building, all in
			 Southwest Washington, District of Columbia, and shall include all associated
			 air rights, improvements thereon, and appurtenances thereto.
			3.Conveyance of
			 property
			(a)Authority To
			 convey
				(1)In
			 generalSubject to the requirements of this Act, the
			 Administrator shall convey the Property to the Museum, on such terms and
			 conditions as the Administrator considers reasonable and appropriate to protect
			 the interests of the United States and further the purposes of this Act.
				(2)AgreementAs
			 soon as practicable, but not later than 180 days after the date of enactment of
			 this Act, the Administrator shall enter into an agreement with the Museum for
			 the conveyance.
				(3)Terms and
			 conditionsThe terms and conditions of the agreement shall
			 address, among other things, mitigation of developmental impacts to existing
			 Federal buildings and structures, security concerns, and operational protocols
			 for development and use of the property.
				(b)Purchase
			 price
				(1)In
			 generalThe purchase price for the Property shall be its fair
			 market value based on its highest and best use as determined by an independent
			 appraisal commissioned by the Administrator and paid for by the Museum.
				(2)Selection of
			 appraiserThe appraisal shall be performed by an appraiser
			 mutually acceptable to the Administrator and the Museum.
				(3)Terms and
			 conditions for appraisal
					(A)In
			 generalExcept as provided by subparagraph (B), the assumptions,
			 scope of work, and other terms and conditions related to the appraisal
			 assignment shall be mutually acceptable to the Administrator and the
			 Museum.
					(B)Required
			 termsThe appraisal shall assume that the Property does not
			 contain hazardous substances (as defined in section 101 of CERCLA (42 U.S.C.
			 9601)) which require response action (as defined in such section).
					(c)Application of
			 proceedsThe purchase price shall be paid into the Federal
			 Buildings Fund established under section 592 of title 40, United States Code.
			 Upon deposit, the Administrator may expend, in amounts specified in
			 appropriations Acts, the proceeds from the conveyance for any lawful purpose
			 consistent with existing authorities granted to the Administrator; except that
			 the Administrator shall provide the Committees with 30 days advance written
			 notice of any expenditure of the proceeds.
			(d)Quit claim
			 deedThe Property shall be conveyed pursuant to a quit claim
			 deed.
			(e)Use
			 restrictionThe Property shall be dedicated for use as a site for
			 a national women’s history museum for the 99-year period beginning on the date
			 of conveyance to the Museum.
			(f)Reversion
				(1)Bases for
			 reversionThe Property shall revert to the United States, at the
			 option of the United States, without any obligation for repayment by the United
			 States of any amount of the purchase price for the property, if—
					(A)the Property is
			 not used as a site for a national women’s history museum at any time during the
			 99-year period referred to in subsection (e); or
					(B)the Museum has
			 not commenced construction of a museum facility on the Property in the 5-year
			 period beginning on the date of enactment of this Act, other than for reasons
			 beyond the control of the Museum as reasonably determined by the
			 Administrator.
					(2)EnforcementThe
			 Administrator may perform any acts necessary to enforce the reversionary rights
			 provided in this section.
				(3)Custody of
			 property upon reversionIf the Property reverts to the United
			 States pursuant to this section, such property shall be under the custody and
			 control of the Administrator.
				(g)ClosingThe
			 conveyance pursuant to this Act shall occur not later than 3 years after the
			 date of enactment of this Act. The Administrator may extend that period for
			 such time as is reasonably necessary for the Museum to perform its obligations
			 under section 4(a).
			4.Environmental
			 matters
			(a)Authorization
			 to contract for environmental response actionsThe Administrator
			 is authorized to contract, in an amount not to exceed the
			 purchase price for the Property, in the absence of appropriations and otherwise
			 without regard to section 1341 of title 31, United States
			 Code, with the Museum or an affiliate thereof for the
			 performance (on behalf of the Administrator) of response actions
			 (if any) required on the
			 Property pursuant to CERCLAon the Property.
			(b)Crediting of
			 response costsAny costs incurred by the Museum or an affiliate
			 thereof pursuant to subsection (a) shall be credited to the purchase price for
			 the Property.
			(c)Relationship to
			 CERCLANothing in this Act may be construed to affect or limit
			 the application of or obligation to comply with any environmental law,
			 including section 120(b) of CERCLA (42 U.S.C. 9620(b)).
			(c)No effect
			 on compliance With environmental lawsNothing in this Act, or any
			 amendment made by this Act, affects or limits the application of or obligation
			 to comply with any environmental law, including section 120(h) of CERCLA (42
			 U.S.C. 9620(h)).
			5.Incidental
			 costsSubject to section 4,
			 the Museum shall bear any and all costs associated with complying with the
			 provisions of this Act, including studies and reports, surveys, relocating
			 tenants, and mitigating impacts to existing Federal buildings and structures
			 resulting directly from the development of the property by the Museum.
		6.Land use
			 approvals
			(a)Existing
			 authoritiesNothing in this Act shall be construed as limiting or
			 affecting the authority or responsibilities of the National Capital Planning
			 Commission or the Commission of Fine Arts.
			(b)Cooperation
				(1)Zoning and land
			 useSubject to paragraph (2), the Administrator shall reasonably
			 cooperate with the Museum with respect to any zoning or other land use matter
			 relating to development of the Property in accordance with this Act. Such
			 cooperation shall include consenting to applications by the Museum for
			 applicable zoning and permitting with respect to the property.
				(2)LimitationsThe
			 Administrator shall not be required to incur any costs with respect to
			 cooperation under this subsection and any consent provided under this
			 subsection shall be premised on the property being developed and operated in
			 accordance with this Act.
				7.ReportsNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter until the end of the 5-year
			 period following conveyance of the Property or until substantial completion of
			 the museum facility (whichever is later), the Museum shall submit annual
			 reports to the Administrator and the Committees detailing the development and
			 construction activities of the Museum with respect to this Act.
		
	
		June 28, 2010
		Reported with amendments
	
